896 F.2d 554
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Billy E. MOLLETTE, Plaintiff-Appellant,v.SECRETARY OF HEALTH & HUMAN SERVICES, Defendant-Appellee.
No. 89-5763.
United States Court of Appeals, Sixth Circuit.
Feb. 26, 1990.

Before KEITH and ALAN E. NORRIS, Circuit Judges;  JOINER, Senior District Judge.*
PER CURIAM.


1
Plaintiff, Billy E. Mollette, appeals from an order of the district court which affirmed the denial of disability benefits, and from an order denying his motions to remand and for a new trial.


2
Having carefully considered the record on appeal and the briefs of the parties, we are unable to say that the decision of the Appeals Council is not supported by substantial evidence.  Accordingly, the district court did not err in granting summary judgment to the Secretary;  nor did the court err in denying the subsequent motions.


3
As the issuance of a written opinion by this court would be duplicative and serve no useful purpose, in view of the district court having articulated the reasons why judgment should be entered for the Secretary and the subsequent motions denied, the orders of the district court are affirmed upon the reasoning set out by that court in its memorandum opinions of March 13, 1989 and April 24, 1989.



*
 The Honorable Charles W. Joiner, Senior United States District Judge for the Eastern District of Michigan, sitting by designation